DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on July 1, 2020 is acknowledged. A signed copy is attached to this office action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the preamble of the claims is drawn to a pharmaceutical formulation (a composition of matter), however, within the body of the claims, an active method step  “is administered” is also recited (a process). As noted below in the 35 USC 112b rejection, it is unclear if the claims are intended to be drawn to a composition of matter or a process. According the MPEP 2103, Examiners should being claim analysis by identifying and evaluation each claim limitation.  For processes, the claim limitations will define steps or acts to be performed (in this case “is administered). For products, the claim limitations will define discrete physical structures or materials (in this case “comprises cyclo-hispro or a pharmaceutically acceptable salt thereof”). The instant claims comprise both a composition of matter and 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program 

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To affect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to affect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	The claims recite “A pharmaceutical formulation….is administered at an amount of..” and “administered orally once a day”. It is unclear whether Applicant is intending to claim the composition per se (as suggested by the preamble) or a method of using the composition (as suggested by the recitation of “administered” language). Clarification and appropriate amendment are requested. Applicant is invited to contact the Examiner regarding appropriate corrective claim language if needed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (US 5,834,032). 
Song discloses compositions and methods for alleviating symptoms of diabetes in mammals. The compositions include  a zinc salt and cyclo-Hispro. The composition can be administered by oral route according to a daily regimen to result in decreased blood glucose concentrations (abstract).

	Regarding claim 2,  the recitation of “for preventing or treating diabetes” and “the diabetes mellitus is type 2 diabetes mellitus” is regarded as future intended use of the claimed composition and thus does not limit the structural elements of the composition. Therefore, the recited intended use if not given patentable weight.  
Regarding claim 3, the composition can be administered at least once daily to a diabetic mammal (column 3, lines 20-21). However, it is noted that  the frequency or interval of administration is regarded as a method step for the administration. Applicants attention is directed to the rejection under 35 USC 101 above. 
Regarding claims 4-6, as noted above, cyclo-hispro is contained in the capsule in an amount of 0.5 mg to 50 mg (column 2, lines 61-64
Regarding claim 7, the claimed limitation is regarded as a functional effect of the composition, therefore, since Song discloses the same compoisition, it would necessarily perform the same function. 
Regarding claims 8-10, as noted above, Song discloses 5 mg to about 50 mg of zinc cation (column 2, lines 61-64). 
Regarding claim 11, as noted above, Song  discloses the composition can be package into the form of a capsule which may contain about 0.5 mg to about 50 mg of cyclo-Hispro and also may contain about 5 mg to about 50 mg of zinc cation3 (column 2, lines 61-64).
 Song, therefore, anticipates the rejected claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/292,238. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims and the instant claims are both drawn to a pharmaceutical formulation comprising cyclo-hispro. The recitation of future intended use does not provide a patentable distinction. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-19 and 21 of copending Application No. 16/398,421. Although the claims at issue are not identical, they are not patentably distinct from each other because administered of the composition in the instant claims would necessarily result in the method of the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/350,170. Although the claims at issue are not identical, they are not patentably distinct from each other because administered the composition in the instant claims would necessarily result in the method of the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/764,913. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims and the instant claims are both drawn to a pharmaceutical formulation comprising cyclo-hispro. The recitation of future intended use does not provide a patentable distinction. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,918,693. Although the claims at issue are not identical, they are not patentably distinct from each other because administered the composition in the instant claims would necessarily result in the method of the copending claims.

s 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 5,834,032. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims and the instant claims are both drawn to a pharmaceutical formulation comprising cyclo-hispro. The recitation of future intended use does not provide a patentable distinction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615